Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered September 2, 1997, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the credible evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence clearly established that defendant entered the victim’s apartment with intent to commit a crime and not for the purpose of obtaining shelter.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459), and the People did not exceed the bounds of the ruling. Since the ruling permitted the People to inquire into the underlying facts of certain convictions, the People properly elicited the manner in which each crime was committed.
The court properly exercised its discretion in admitting defendant’s arrest photograph into evidence. The photograph depicted defendant’s appearance at the time of his arrest, which was inconsistent with his defense that he was a homeless person seeking shelter, and there was nothing prejudicial about the photograph (see, People v Bristow, 272 AD2d 55).
Defendant’s challenge to the constitutionality of his mandatory minimum sentence requires preservation (People v Ingram, 67 NY2d 897, 899), and we decline to review this unpreserved claim in the interest of justice. Were we to review this *309claim, we would find that the sentence was not unconstitutional. Concur — Tom, J. P., Ellerin, Rubin and Andrias, JJ.